                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION

AKIDA COLE, #323175,

                     Petitioner,                         Case Number: 1:19-cv-11335
                                                         Honorable Thomas L. Ludington
v.

PATRICIA RICE, ET AL.,

                 Respondents.
____________________________________/

                         ORDER OF SUMMARY DISMISSAL

       Akida Cole, a state prisoner currently confined at the Cooper Street Correctional

Facility in Jackson, Michigan, has filed a pro se civil rights complaint under 42 U.S.C. §

1983. Plaintiff names three defendants: Patricia Rice, Paws With a Cause, and Michael

Sapp, Jr. PlaintiffD alleges he was wrongfully excluded from the Paws With a Cause

program. He seeks injunctive and monetary relief. Plaintiff has been granted leave to

proceed without prepayment of the fees for this action. See 28 U.S.C. § 1915(a)(1). For

the reasons set forth, the Court dismisses the complaint for failure to state a claim upon

which relief may be granted.

                                              I.

       Plaintiff alleges that, on October 24, 2017, he signed a contract with Paws With a

Cause, a dog program which allows prisoners to train future assistance dogs. The contract

provided that, if a prisoner is found guilty of a class I or II misconduct, the prisoner “will
come before the review of the Warden, Deputy Warden, and Program Coordinator as to

their continuance in the program.” See Cooper Street Correctional Facility Dog Program

Rules, ¶ 23, ECF No. 1, Pg. ID 18. Sometime after signing the contract, Plaintiff was found

guilty of a class I misconduct. Defendant Rice removed Plaintiff from the program,

without first providing him with review before the Warden, Deputy Warden, and Program

Coordinator. Plaintiff claims the failure to provide him with review in accordance with the

contract denied him due process.

       Plaintiff filed a grievance regarding his exclusion from the program. A short time

later, Defendant Rice revised the contract to remove the review language from the contract.

Plaintiff argues that she did so in retaliation for his filing a grievance.

       Finally, Plaintiff argues that defendants’ actions may impact the length of his

confinement because participation in a prison program or job may positively impact his

eligibility for parole.

                                               II.

       Under the Prison Litigation Reform Act of 1996 (“PLRA”), the Court is required to

sua sponte dismiss an in forma pauperis complaint before service if it determines the action

is frivolous or malicious, fails to state a claim upon which relief can be granted, or seeks

monetary relief against a defendant who is immune from such relief. See 42 U.S.C. §

1997e(c); 28 U.S.C. § 1915(e)(2)(B). The Court is similarly required to dismiss a

complaint seeking redress against government entities, officers, and employees that it finds

                                               -2-
to be frivolous or malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. See 28 U.S.C. §

1915A. A complaint is frivolous if it lacks an arguable basis in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       Federal Rule of Civil Procedure 8(a) requires that a complaint set forth “a short and

plain statement of the claim showing that the pleader is entitled to relief,” as well as “a

demand for the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The purpose of this rule is to

“give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007), quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957) and Fed. R. Civ. P. 8(a)(2). While such notice pleading

does not require detailed factual allegations, it does require more than the bare assertion of

legal conclusions. Twombly, 550 U.S. at 555. Rule 8 “demands more than an unadorned,

the defendant-unlawfully-harmed me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

                                             III.

       Plaintiff’s claims arise from his dismissal from the prison dog-training program. He

names as defendants Patricia Rice, an MDOC employee who terminated Plaintiff from the

program, the Paws With a Cause organization, and Michael Sapp, Jr., a supervisor with

Paws With a Cause. Plaintiff fails to state a claim upon which relief may be granted.




                                             -3-
       First, the Due Process Clause protects individuals against the deprivation of life,

liberty, or property without due process. “[T]hose who seek to invoke its procedural

protection must establish that one of these interests is at stake.” Wilkinson v. Austin, 545

U.S. 209, 221 (2005). A prisoner has no constitutionally protected right to a prison job or

a particular prison wage. See Newsom v. Norris, 888 F.2d 371, 374 (6th Cir. 1989) (holding

that an inmate has no constitutionally protected property or liberty interest in prison

employment); Dellis v. Corrections Corporation of America, 257 F.3d 508, 511 (6th Cir.

2001) (holding that district court properly dismissed as frivolous the plaintiff's claim that

he was fired from his prison job). Plaintiff, therefore, fails to state a due process claim

arising from his termination from the dog-training program.

       Plaintiff also alleges that the program termination violated his right to due process

because it negatively impacted his parole eligibility. He claims that he was entitled to due

process before being terminated because holding a prison job or participating in a prison

program is required for parole eligibility.

       There is no right under the United States Constitution for a person lawfully

convicted to be conditionally released before the expiration of a valid sentence. Greenholtz

v. Inmates of Nebraska Penal and Correctional Complex, 442 U.S. 1, 7 (1979). A claim

of entitlement to parole “can be created only by the operation of state law.” Crump v.

Lafler, 657 F.3d 393, 397 (6th Cir. 2011). A state has no constitutional duty to establish a

parole system, and the establishment of a parole system does not, by itself, give rise to a

                                              -4-
constitutionally-protected liberty interest in parole. Greenholtz, 442 U.S. at 7, 11. Rather,

a protected liberty interest exists only if state law entitles a prisoner to release on parole.

The Sixth Circuit Court of Appeals has held that Michigan law does not create a liberty

interest in parole. See Sweeton v. Brown, 27 F.3d 1162, 1164-65 (6th Cir. 1994) (en banc);

see also Crump, 657 F.3d at 404. Because Plaintiff has no liberty interest in parole, his

due process claim fails.

       Finally, Plaintiff alleges that Defendants retaliated against him for filing a grievance

by changing the rule regarding disciplinary violation and the dog-training program. When

Plaintiff began participation in the dog training program, the program rules provided for

review by the Warden, Deputy Warden, and Program Coordinator in the event of a

disciplinary violation. Plaintiff alleges that, at some point after he filed a grievance, the

rules were changed to remove the review provision.

       To state a claim for retaliation under the First Amendment, a plaintiff must allege

that (1) he engaged in protected conduct, (2) an adverse action was taken against him that

would deter a person of ordinary firmness from engaging in that protected conduct, and (3)

there is a casual connection between the first two elements, i.e., the adverse action was

motivated at least in part by the plaintiff’s protected conduct. Thaddeus-X v. Blatter, 175

F.3d 378, 394 (6th Cir. 1999). The plaintiff bears the burden of proof on all three elements.

See Mt. Healthy, 429 U.S. at 287; Smith v. Campbell, 250 F.3d 1032, 1038 (6th Cir. 2001).




                                              -5-
Plaintiff has not satisfied his burden. He asserts, without offering any factual support, that

the defendants retaliated against him. This assertion of “merely the ultimate fact of

retaliation” is insufficient to state a claim. Murray v. Unknown Evert, 84 F. App’x 553,

556 (6th Cir. 2003). Allegations of retaliatory motive “with no concrete and relevant

particulars” fail to state a claim upon which relief may be granted. Id. (citing cases).

Further, Plaintiff does not explain how changing the criteria for the dog-training program

adversely affected him because he was terminated from the program prior to the change.

Plaintiff fails to state a plausible claim for retaliation.

                                               IV.

       Accordingly, IT IS ORDERED that the complaint is DISMISSED.

       An appeal in this case would be frivolous and not taken in good faith. 28 U.S.C. §

1915(a)(3); Coppedge v. United States, 369 U.S. 438, 445 (1962). Therefore, Plaintiff is

not certified to pursue an appeal from this judgment in forma pauperis. 28 U.S.C. §

1915(a)(3). Nevertheless, should Plaintiff decide to file a notice of appeal, he may seek

leave from the Court of Appeals to proceed on appeal in forma pauperis. See Fed. R. Civ.

P. 24(a)(5).

       SO ORDERED.

       Dated: July 9, 2019                                    s/Thomas L. Ludington
                                                              THOMAS L. LUDINGTON
                                                              United States District Judge




                                                -6-
                        PROOF OF SERVICE

The undersigned certifies that a copy of the foregoing order was served
upon Akida Cole #323175, COOPER STREET CORRECTIONAL
FACILITY, 3100 COOPER STREET, JACKSON, MI 49201 first class
U.S. mail on July 9, 2019.

                                 s/Kelly Winslow
                                 KELLY WINSLOW, Case Manager




                                  -7-
